711 N.W.2d 338 (2006)
474 Mich. 1086
Nicholas WASWICK and Betsey Waswick, Plaintiffs-Appellees,
v.
OCCIDENTAL CHEMICAL CORPORATION and Durez Corporation, Defendants-Appellants, and
Allen-Bradley Company, et al Defendants.
Docket No. 130258, COA No. 265885.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 23, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.